17-1299
    Wei Zhang v. Barr
                                                                                   BIA
                                                                             Zagzoug, IJ
                                                                           A205 883 110
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 25th day of April, two thousand nineteen.

    PRESENT:
             GERARD E. LYNCH,
             CHRISTOPHER F. DRONEY,
             RICHARD J. SULLIVAN,
                  Circuit Judges.
    _____________________________________

    WEI ZHANG,
             Petitioner,

                        v.                                       17-1299
                                                                 NAC
    WILLIAM P. BARR, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                     Louis H. Klein, The Kasen Law
                                        Firm, PLLC, Flushing, NY.

    FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
                                        Attorney General; Janette L.
                                        Allen, Senior Litigation Counsel;
                                        Jessica D. Strokus, Trial
                                        Attorney, Office of Immigration
                                        Litigation, United States
                                        Department of Justice, Washington,
                                        DC.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner   Wei   Zhang,   a   native    and   citizen   of   the

People’s Republic of China, seeks review of an April 4, 2017,

decision of the BIA affirming a September 1, 2016, decision

of an Immigration Judge (“IJ”) denying Zhang’s application

for asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”).      In re Wei Zhang, No. A

205 883 110 (B.I.A. Apr. 4, 2017), aff’g No. A 205 883 110

(Immig. Ct. N.Y. City Sep. 1, 2016).         We assume the parties’

familiarity with the underlying facts and procedural history

in this case.

    Because the BIA affirmed the IJ’s adverse credibility

ruling, we have reviewed both the BIA’s and IJ’s decisions.

See Yun-Zui Guan v. Gonzales, 432 F.3d 391, 394 (2d Cir.

2005).   We review the agency’s findings of fact under the

substantial evidence standard.      See Hong Fei Gao v. Sessions,

891 F.3d 67, 76 (2d Cir. 2018).       Under this standard, “[w]e

treat factual findings as ‘conclusive unless any reasonable


                                2
adjudicator would be compelled to conclude to the contrary.’”

Id. (quoting 8 U.S.C. § 1252(b)(4)(B)).

    The governing REAL ID Act credibility standard provides

as follows:

    Considering the totality of the circumstances, and
    all relevant factors, a trier of fact may base a
    credibility determination on the demeanor, candor,
    or responsiveness of the applicant or witness, . .
    . the consistency between the applicant’s or
    witness’s written and oral statements . . . , the
    internal consistency of each such statement, the
    consistency of such statements with other evidence
    of record . . . , and any inaccuracies or falsehoods
    in such statements, . . . or any other relevant
    factor.

8 U.S.C. § 1158(b)(1)(B)(iii).       “We defer . . . to an IJ’s

credibility determination unless . . . it is plain that no

reasonable fact-finder could make such an adverse credibility

ruling.”    Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

2008).     Substantial evidence supports the agency’s adverse

credibility determination.

    First,    Zhang   has   waived   any   challenge   to   the   IJ’s

reliance on inconsistencies in his testimony and between his

testimony and documentation.     See Yueqing Zhang v. Gonzales,

426 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005) (noting that

petitioner abandons issues and claims not raised in his

brief).    Second, Zhang has waived and failed to exhaust any
                                 3
challenge to the agency’s demeanor finding because he did not

challenge       that   finding   before   the   BIA   and    he    does   not

challenge it in his brief in this Court.                See Lin Zhong v.

U.S. Dep’t of Justice, 480 F.3d 104, 122 (2d Cir. 2007)

(explaining that petitioner generally must exhaust issues

before the BIA); Yueqing Zhang, 426 F.3d at 541 n.1, 545 n.7.

That finding provides substantial evidence for the adverse

credibility determination.

       Furthermore, the agency reasonably concluded that Zhang

failed     to    rehabilitate     his     credibility       with   reliable

corroborating evidence.          See Biao Yang v. Gonzales, 496 F.3d
268,     273    (2d    Cir.   2007)   (“An   applicant’s       failure     to

corroborate his or her testimony may bear on credibility,

because the absence of corroboration in general makes an

applicant unable to rehabilitate testimony that has already

been called into question”).              Zhang alleged that he was

detained and beaten by the police for protesting a “quasi-

public” company’s loss of his investment.             But Zhang did not

provide any evidence to corroborate his involvement with the

company or his investment, such as a copy of his own contract

with the company or other financial documentation of his

investment.        And the agency reasonably declined to give
                                      4
weight to affidavits from Zhang’s father and friend given

their lack of detail.            See Y.C. v. Holder, 741 F.3d 324, 334

(2d Cir. 2013) (deferring to agency’s decision to give little

weight to letter from applicant’s spouse in China).                  Although

Zhang submitted a fine receipt relating to his arrest and

detention, the fine receipt itself contained little detail,

and   once    again           Zhang    provided      no   corroboration     or

authentication, such as a letter from his brother who paid

the fine.     Id. (“We defer to the agency’s determination of

the weight afforded to an alien’s documentary evidence.”).

      Given the agency’s inconsistency and demeanor findings,

which Zhang has not challenged, and the lack of reliable

corroborating evidence to rehabilitate his testimony, the

totality     of        the     circumstances        supports   the    adverse

credibility determination.              See Xiu Xia Lin, 534 F.3d at 167.

Because Zhang’s claims were all based on the same factual

predicate,        the        adverse    credibility       determination     is

dispositive       of    asylum,       withholding    of   removal,   and   CAT

relief.    See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

2006).




                                         5
    For the foregoing reasons, the petition for review is

DENIED.

                          FOR THE COURT:
                          Catherine O’Hagan Wolfe,
                          Clerk of Court




                           6